Citation Nr: 1625602	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-02 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1983 to January 1987.

This matter comes before the Board of Veterans' Appeals (Boards) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran was scheduled to present testimony before a Veterans Law Judge (VLJ) during a Board hearing in May 2015.  However, VA received notice from the Veteran and his representative that he no longer wished to appear before a VLJ.  See May 2015 VA Form 21-4138.  As such, the Veteran's scheduled Board hearing was cancelled, and the Veteran's claim is properly before the Board for appellate review.

In July 2015, the Board remanded this matter to the agency of original jurisdiction (AOJ) for further development.  The Board finds that the July 2015 remand instructions have been substantially complied with.  See Stegall, 11 Vet. App. 268 (Board remand orders require substantial, not strict, compliance).

Additional evidence has been added to the claims file after the September 2015 supplemental statement of the case.  However, the Veteran, by and through his representative, submitted a waiver of consideration by the AOJ in September 2015. 


FINDING OF FACT

A back disability did not have its clinical onset in service and is not otherwise related to active duty; arthritis was not exhibited within the first post-service year.



CONCLUSION OF LAW

A back disability was not incurred or aggravated in service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO's September 2009 notice letter advised the Veteran of the foregoing elements of the notice requirements with respect to the issue on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). 

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded VA examinations in September 2015.  In July 2015, the Board remanded this claim to obtain a VA examination to determine the etiology of a current back disability, and updated VA and non-VA medical records.  The September 2015 VA examination report and opinion are adequate, and updated medical records were received, therefore the remand order was complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no indication that the examination or medical opinion in this case is somehow inadequate or faulty.  Thus, VA satisfied its duty to obtain a medical opinion in this case.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).


Service Connection

Service connection will be granted for disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more days, and if a chronic disease, to include arthritis, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran contends that he has upper back pain related to his time in service.  He attributes back pain to cooking aboard a ship in January 1986.  See April 2009 VA Form 21-4138.  He also claims that he engaged in heaving lifting and that he was frequently "tossed" aboard a ship causing him to slam against bulkheads.  Id.; see also September 2015 Correspondence.  

There is no evidence of complaints or treatment for back pain in the Veteran's service treatment records.  His October 1986 discharge examination showed a normal spine evaluation.  The reports of medical history on the discharge examination and in January 1983, June 1984, and November 1985 reflect that the Veteran denied having or having had recurrent back pain.  

An August 1987 VA treatment record shows complaints of thoracic pain for three weeks with no history of an injury.  During this visit, thoracic spine X-rays showed no remarkable changes, fracture, or dislocation.  From August 2006 to November 2011 private chiropractic treatment records show complaints of upper back, including neck, pain treated with spinal manipulation.  November 2010 thoracic X-rays showed multilevel degenerative disc disease in the upper and lower thoracic spine, and a private physician diagnosed arthritis and upper back pain.  In addition, January 2011 private treatment records show diagnoses of thoracic arthritis and right upper back pain.  August 2015 magnetic resonance imaging (MRI) showed small disc herniation in the thoracic spine and mild disc bulges in the cervical spine.

The Veteran was afforded a VA examination in September 2015.  He claimed direct service connection for a back disability.  The examiner indicated that the Veteran was diagnosed with intervertebral disc syndrome since 2015.   As for medical history, the examiner described October 1986 service treatment and January 2014 post-service private treatment records showing no complaints of, or treatment for, back pain.  The examiner noted that the Veteran received post-service chiropractic treatment and that an August 2015 MRI of the thoracic spine showed small disc herniation.  During the VA examination, X-rays of the lumbar spine were unremarkable.  The examiner opined that it is less likely than not (less than 50 percent probability) that back disability was incurred in or was caused by service.  As rationale, the examiner stated that he was unable to find any service treatment records for chronic lower back pain.  The examiner noted that the Veteran's medical history and service treatment records (including discharge examination) showed no complaints of back pain, and on separation in October 1986 the clinical evaluation showed a normal thoracolumbar spine.

The September 2015 VA examiner's opinion acknowledged the Veteran's report of back pain in the years since service.  This opinion is based on medical records, reported history, and is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opinion is suitably qualified and sufficiently informed).

Upon review of the record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has a back disability etiologically linked to his time in service.  

The Board has initially considered whether presumptive service connection is warranted for arthritis.  However, the record fails to show that arthritis was manifested to a degree of 10 percent within the one year following his service discharge.  The 1987 VA treatment record shows complaints of thoracic pain, however, during this visit X-rays of the thoracic spine showed no remarkable changes, fractures or dislocation, and an arthritis diagnosis was not provided.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran's claim of back injury in service is competent and credible.  The general principle that degenerative changes in the spine may result from injury to the back is plausible, therefore, the Veteran's claim that current back disability is related to injury in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the September 2015 VA examination report more probative than the Veteran's statements. The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

Further, to the extent the Veteran's contentions can be construed as a claim of continuity of back symptoms since service, they are not persuasive.  His contentions are inconsistent with the Reports of Medical History in January 1983, June 1984, November 1985, and on the October 1986 separation examination which reflect that he did not have and had not had recurrent back pain.  The Veteran did complain of back pain was in August 1987, which was only a few months after service.  However, at that time, the Veteran reported an onset of back pain that started three weeks earlier with no history of a prior injury.  As such, the Board does not find convincing evidence of continuity of symptoms.  If back pain persisted from significant injury in service, the Board finds it likely that the Veteran would not have denied recurrent back pain at service discharge or a history of injury during his August 1987 treatment visit.  He would also have indicated that back problems had persisted for a period longer than 3 weeks.  Based on the foregoing, the Board finds the Veteran's statements asserting a continuity of symptoms since service to not be reliable.  There is no further post-service treatment for back pain until August 2006, approximately 19 years later, when the Veteran started chiropractic treatment for upper back pain.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, is one factor, along with those above, that can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Board accepts the September 2015 VA examiner's opinion as being the most probative evidence on the subject, as that opinion is based on a review of all records and physical examination of the Veteran and contains clear rationale for the medical conclusion reached.  See Boggs v. West, 11 Vet. App. 334 (1998). Since the examiner's opinion is based on examination of the Veteran and a review of the applicable record, including the Veteran's service treatment records and his contentions, the Board finds that the September 2015 VA examiner's opinion is most probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  In particular, the VA examiner reviewed the record, including the Veteran's contentions concerning the onset of back pain; examined the Veteran; and concluded that the Veteran's current back disability is not likely related to service.  The examiner offered a clear rationale for this conclusion, based on the evidence as set forth in service, VA and private treatment history as well as on the examiner's own medical expertise.  Thus, the Board finds that the Veteran's claim must be denied.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a back disability, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a back disability is denied.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


